NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1

 


                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 

                               Submitted February 21, 2018* 
                                Decided February 21, 2018 

                                          Before

                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     MICHAEL S. KANNE, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 17‐1269 
 
EARNEST D. BEAMON, JR.,                            Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Eastern District of 
                                                   Wisconsin. 
      v.                                            
                                                   No. 15‐CV‐560 
WILLIAM POLLARD, et al.,                            
      Defendants‐Appellees.                        William E. Duffin, 
                                                   Magistrate Judge. 
 
                                        O R D E R 

       Earnest Beamon, an inmate at Waupun Correctional Institution, was disciplined 
for possessing illicit materials. He sued various Waupun officials under 42 U.S.C. § 1983 
asserting that he was disciplined without due process and in retaliation for submitting a 
grievance about the search of his prison cell. The district court entered summary 
judgment in favor of the defendants. We affirm the judgment.   
        

      *  We have agreed to decide the case without oral argument because the briefs and 
record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1269                                                                        Page 2 

        Beamon’s discipline stems from his possession of materials connected with the 
“Nation of Gods and Earths,” sometimes referred to as the “Five Percent Nation,” a 
movement that began in New York City in the 1960s after breaking away from the 
Nation of Islam. It teaches that white people are inherently evil and that black men are 
godly. The Wisconsin Department of Corrections considers it a “security threat group” 
and prohibits inmates from possessing materials related to its teachings. See WIS. 
ADMIN. CODE DOC § 303.20 (2006). In mid‐2014 Beamon’s mail and phone calls were 
monitored and his cell searched after the Waupun Gang Task Force received 
anonymous information that he possessed, and was disseminating, literature from the 
Nation of Gods and Earths. During the cell search, one prison officer found handwritten 
pages and letters that contained writings relating to the movement. Beamon tried to 
discuss this incident with the prison’s security director, who told Beamon he could not 
comment on the issue. Beamon then submitted an inmate grievance, complaining that 
the search constituted harassment. Two days later Beamon was written up in a conduct 
report for possessing illicit materials. A disciplinary hearing was held, after which a 
hearing officer found Beamon guilty of group resistance and petitions, disrespect, 
possession of contraband, and violations of institution policies and procedures. Beamon 
was sanctioned with 270 days in disciplinary segregation, of which he served half.   
         
        Beamon then filed this lawsuit. He asserted that the defendants (the warden, the 
security director, the officer who issued the conduct report, and the hearing officer) 
violated the First Amendment by confiscating his religious materials and by retaliating 
against him for filing an inmate grievance. He also argued that defendants deprived 
him of due process under the Fourteenth Amendment by disciplining him without first 
providing adequate notice that his materials were prohibited.     
         
        The magistrate judge, presiding by consent, 28 U.S.C. § 636(c), entered summary 
judgment in favor of the defendants. With regard to Beamon’s First Amendment claims, 
the judge found that the Department of Corrections’s ban on these materials was 
rationally related to a penological interest. Beamon’s retaliation claim failed, the judge 
added, because he could not demonstrate that the defendants had a retaliatory motive 
for disciplining him. As for the due‐process claim, the judge pointed out that an officer 
had previously warned Beamon that he could be punished for possessing literature 
related to the Nation of Gods and Earths.   
         
        On appeal Beamon broadly challenges the magistrate judge’s handling of his 
retaliation claim. But Beamon has not pointed to any evidence to suggest that his filing 
of a grievance motivated his being punished. Kidwell v. Eisenhauer, 679 F.3d 957, 964 
No. 17‐1269                                                                         Page 3 

(7th Cir. 2012). As the magistrate judge found, only the hearing officer was aware of 
Beamon’s grievance, and Beamon has not proffered any theory why his grievance 
would have motivated this defendant to discipline him. As for the remaining three 
defendants, no evidence hints that any of them even knew about Beamon’s grievance, 
and we cannot infer retaliatory motive merely by the fact he was written up in a 
conduct report two days after filing a grievance. Andonissamy v. Hewlett‐Packard Co., 
547 F.3d 841, 851 (7th Cir. 2008).   
         
        Beamon also challenges the rejection of his due‐process claim and maintains that 
he did not receive adequate notice that his materials were prohibited. He says that the 
confiscated materials had been inspected and returned to him, so he assumed he was 
permitted to possess them. But Beamon’s time in segregation was insufficient to deprive 
him of a protected liberty interest. See Lekas v. Briley, 405 F.3d 602, 607 (7th Cir. 2005). 
Whether a liberty interest is implicated by disciplinary segregation depends on both the 
time and conditions of confinement, see Marion v. Columbia Corr. Inst., 559 F.3d 693, 697 
(7th Cir. 2009), and 135 days in segregation—absent any atypical conditions related to 
confinement—does not violate the Fourteenth Amendment. See Hardaway v. Meyerhoff, 
734 F.3d 740, 745 (7th Cir. 2013) (no liberty interest in avoiding 182 days’ segregation); 
Lekas, 405 F.3d at 612 (noting that 90 days’ segregation was “still not so long as to work 
an atypical and significant hardship”).     
                                                                                  AFFIRMED